                            Case 2:19-cv-00312-WBS-DMC Document 20 Filed 12/10/20 Page 1 of 2


                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          PAIGE P. YEH, ESQUIRE - State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                          One Post Street, Suite 2100
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                          Email: jgoodman@gnhllp.com; pyeh@gnhllp.com
                        5
                          Attorneys for Defendant
                        6 HOME DEPOT U.S.A., INC.
                        7 ***
                        8 DUGAN BARR, ESQ. - State Bar #40663
                          BRANDON STORMENT, ESQ. - State Bar #267260
                        9 BARR & MUDFORD LLP
                          P.O. Box 994390
                       10 Redding, CA 96099
                          Telephone: (530) 243-8008 /
                       11 Facsimile: (530) 243-1648
                       12 Email: dugan@ca-lawyer.com
                          Email: brandon@ca-lawyer.com
                       13
                          Attorneys for Plaintiff
                       14 DEBRA VAN EPEREN
                       15
                       16                          UNITED STATES DISTRICT COURT

                       17                         EASTERN DISTRICT OF CALIFORNIA

                       18
                       19 DEBRA VAN EPEREN,                            Case No. 2:19-cv-00312-WBS-DMC

                       20                                Plaintiff,    ORDER TO DISMISS ACTION WITH
                                                                       PREJUDICE
                       21 vs.
                       22 HOME DEPOT U.S.A., INC.; and
                          DOES 1 through 20, Inclusive,
                       23
                                                   Defendants.
                       24
                       25         Upon consideration of the Joint Stipulation For Dismissal With Prejudice entered
 Goodman
  Neuman               26 into by Plaintiff Debra Van Eperen and Defendant Home Depot U.S.A., Inc., it is hereby
Hamilton LLP
    One Post St.
       Ste. 2100
San Francisco, CA
                       27 ORDERED that:
        94104
Tel.: (415) 705-0400
                       28         The above action is dismissed with prejudice.

                                                                     -1-
                                                   ORDER TO DIMISS ACTION WITH PREJUDICE
                            Case 2:19-cv-00312-WBS-DMC Document 20 Filed 12/10/20 Page 2 of 2


                       1          Each side shall bear its own attorneys’ fees and costs.
                       2 IT IS SO ORDERED.
                       3 Dated: December 9, 2020
                       4
                       5
                       6
                       7
                       8
                       9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
    One Post St.
       Ste. 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                      -2-
                                                    ORDER TO DIMISS ACTION WITH PREJUDICE
